                     Case 1:19-mc-00477-VEC Document 14 Filed 02/11/20 Page 1 of 1
                                                    U.S. Department of Justice
            [Type text]
                                                                          United States Attorney
                                                                          Southern District of New York



      MEMO ENDORSED
                                                                          86 Chambers Street
                                                                          New York, New York 10007       USDC SDNY
                                                                                                         DOCUMENT
                                                                                                         ELECTRONICALLY FILED
                                                                           February 11, 2020             DOC #:
            BY ECF                                                                                       DATE FILED: 2/12/2020
            The Honorable Valerie E. Caproni
            United States District Judge
            United States Courthouse
            40 Foley Square
            New York, New York 10007

                        Re: United States v. Darius X. Johnson, No. 19 Misc. 477 (VEC)

            Dear Judge Caproni:

                   This Office represents the United States of America (the “Government”) in the above-
           referenced IRS summons enforcement case. I write respectfully on behalf of both parties to request
           an adjournment of the Order to Show Cause (“OTSC”) hearing scheduled for February 14, 2020.
           Counsel for the Government and counsel for the respondent recently began discussing a potential
           resolution of this case that could avoid the necessity of an OTSC hearing. To allow additional
           time for the parties to work towards this end, the parties jointly request an adjournment of the
           OTSC hearing sine die and propose that they submit a joint status letter updating the Court on their
           negotiations and, if necessary, requesting a new hearing date, by no later than February 28, 2020.
           This is the third request for an adjournment of this hearing and each of the previous two requests
           was granted.1 See Dkt. Nos. 10, 13.

                    We thank the Court for its consideration of this request.
Application GRANTED. The order to
                                                                           Respectfully submitted,
show cause hearing is adjourned sine die.
The parties must submit a joint status letter
                                                                           GEOFFREY S. BERMAN
by February 28, 2020.                                                      United States Attorney
  SO ORDERED.
                                                                      By: s/Jennifer Jude
                                                                         JENNIFER JUDE
                                                                         Assistant United States Attorney
                                           2/12/2020                     Tel.: (212) 637-2663
  HON. VALERIE CAPRONI                                                   Email: jennifer.jude@usdoj.gov
  UNITED STATES DISTRICT JUDGE
        cc (by ECF):    Edward V. Sapone, counsel for respondent
        cc (by E-mail): Daniel F. Wachtell, counsel for respondent
            1
             The first adjournment request was made for the purpose of giving respondent time to retain counsel to represent him
           in this matter, see Dkt. No. 9, and the second request was made because of a conflict with respondent’s counsel’s trial
           schedule, see Dkt. No. 12.
